U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Avenue, 10th Floor Milwaukee, Wisconsin53202 May 5, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Wall Street EWM Funds Trust (the “Trust”) Securities Act Registration No.: 333-173481 Investment Company Registration No.: 811-22548 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, The Wall Street Fund, (the “Fund”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Fund dated April 30, 2015, and filed electronically as Post-Effective Amendment No. 11 to the Fund’s Registration Statement on Form N-1A on April 28, 2015. Please direct any inquiries regarding this filing to me at (414) 765-5384.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. For U.S. Bancorp Fund Services, LLC
